DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alejandro  Acero (US-20030212544-A1).
	As per claim 1,  Acero teaches “a computer implemented method to propose annotations, comprising”:
“identifying an input,” ([0005]-[0007], [0010]-[0011]);
“applying a grouping model to the input to predict at least a first grouping concept associated with the input,” ([0005]-[0007], [0010]-[0011]);
“comparing the at least first grouping concept to a set of relationship data to select at least a first ranking model,” ([0005]-[0007], [0010]-[0011]);
“applying the at least first ranking model to the input to predict at least a first ranking concept associated with the input,” ([0005]-[0007], [0010]-[0011]); and
“causing a user interface to display the input and the at least first grouping concept to a user as proposed annotations of the input,” ([0005]-[0007], [0010]-[0011]).
	As per claim 2, Acero further shows “wherein the grouping model is a classification model trained to recognize at least a first grouping concept in an input,’ ([0046]-[0048]).
	As per claim 3, Acero further shows “wherein the at least first ranking model is a classification model trained to recognize at least a first ranking concept in an input,’ ([0046]-[0048]).
	As per claim 4, Acero further shows “wherein the at least first ranking model has a predefined relationship to the at least first grouping concept,’ ([0046]-[0048]).
	As per claim 5, Acero further shows “wherein the grouping model further predicts at least a second grouping concept associated with the input, the method further comprising”:
“comparing the at least second grouping concept to the set of relationship data to select at least a second ranking model,” ([0046]-[0048]); and
“applying the at least second ranking model to the input to predict at least a second ranking concept associated with the input,” ([0046]-[0048]).
	As per claim 6, Acero further shows “wherein the causing the user interface to display further comprises”:
“causing the user interface to display the at least second ranking concept,” ([0046]-[0048]).
	As per claim 7, Acero further shows “wherein applying the grouping model to the input further comprises predicting a plurality of grouping concepts associated with the input,’ ([0046]-[0048]).
	As per claim 8, Acero further shows “wherein applying the at least first ranking model to the input further comprises predicting a plurality of ranking concepts associated with the input,” ([0046]-[0048]).
	As per claim 9, Acero further shows “filtering the plurality of grouping concepts and the plurality of ranking concepts to select a set of concepts for display to the user,” ([0046]-[0048]).
	As per claim 10, Acero further shows “wherein the filtering is based on a confidence score associated with each one of the plurality of grouping concepts and each one of the plurality of ranking concepts,’ ([0046]-[0048]).
	As per claim 11, Acero further shows “receiving an input from the user selecting at least one of the first grouping concept and the at least first ranking concept as an annotation,” ([0046]-[0048]).
	As per claim 12, Acero further shows “storing information associated with the annotation in association with the input,” ([0046]-[0048]).
	As per claim 13, Acero further shows “receiving an input from the user to create a new relationship based on selecting at least one of the first grouping concept and the at least first ranking concept,’ ([0046]-[0048]).
	As per claim 14, Acero further shows “prompting the user to identify a type of the relationship,’ ([0046]-[0048]); and
“updating the set of relationship data to include the new relationship and the type of the relationship,” ([0046]-[0048]).
	As per claim 15, Acero further shows “wherein the type is relationship is one of a child relationship, a parent relationship and a synonym relationship,’ ([0046]-[0048]).
	As per claim 16, Acero teaches “a system comprising: a processing unit,’ (figs. 1-2); and 
a memory storage device including program code that when executed by the processing unit causes to the system to: applying a grouping model to an input to predict at least a first grouping concept associated with the input; comparing the at least first grouping concept to a set of relationship data to select at least a first ranking model; applying the at least first ranking model to the input to predict at least a first ranking concept associated with the input; and causing a user interface to display the input, the at least first grouping concept and the at least first ranking concept to a user as proposed annotations of the input,’ ([0005]-[0007], [0010]-[0011]).
	As per claim 17, Acero further shows “wherein the causing the user interface to display further comprises: causing the user interface to display the at least second ranking concept,’ ([0046]-[0048]).
	As per claim 18, Acero further shows “wherein applying the grouping model to the input further comprises predicting a plurality of grouping concepts associated with the input,’ ([0046]-[0048]).
	As per claim 19, Acero further shows “wherein applying the at least first ranking model to the input further comprises predicting a plurality of ranking concepts associated with the input,’ ([0046]-[0048]). 
	As per claim 20, Acero further shows “filtering the plurality of grouping concepts and the plurality of ranking concepts to select a set of concepts for display to the user,’ ([0046]-[0048]). 

                                                                       Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        




                                                         














                                                      Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dec. 14, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153